Citation Nr: 0525495	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  02-20 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 20 percent disabling due 
to instability and 10 percent disabling due to 
chondromalacia.

2.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 10 percent disabling due 
to instability and 10 percent disabling due to chondromalacia


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1953 to March 1973.

2.	On August 18, 2005, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the appellant that he was withdrawing his 
appeal on the issues of increased ratings for right and left 
knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue of entitlement to an increased 
rating for right knee disability, currently evaluated as 20 
percent disabling due to instability and 10 percent disabling 
due to chondromalacia, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue of entitlement to an increased 
rating for left knee disability, currently evaluated as 10 
percent disabling due to instability and 10 percent disabling 
due to chondromalacia, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a 



decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2004).

In December 2003, the Board remanded to the RO issues of 
entitlement to an increased rating for chondromalacia of the 
right and left knees evaluated with separate 10 percent 
disability ratings.  In a rating decision dated November 
2004, the RO increased the disability evaluation for the 
right knee by assigning a separate 20 percent evaluation for 
instability of the knee, and increased the disability 
evaluation for the left knee by assigning a separate 10 
percent evaluation for instability of the knee.  See 
VAOPGCPREC 9-98 (August 14, 1998) (separate disability 
evaluations may be assigned for left knee instability and 
painful motion).  In a VA Form 21-4138 received on August 18, 
2005, the veteran indicated satisfaction with the disability 
ratings assigned, and withdrew the issues of entitlement to 
increased ratings for right and left knee disabilities from 
appeal.  As there remain no allegations of errors of fact or 
law for appellate consideration, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the issue of entitlement to an increased rating 
for right knee disability, currently evaluated as 20 percent 
disabling due to instability and 10 percent disabling due to 
chondromalacia, is dismissed.

The appeal on the issue of entitlement to an increased rating 
for left knee disability, currently evaluated as 10 percent 
disabling due to instability and 10 percent disabling due to 
chondromalacia, is dismissed.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


